DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 10/20/2021 wherein claims 11-16 and 18 are amended, claims 1-10 were previously canceled, and claims 19-20 are newly canceled. Therefore, claims 11-18 are currently pending.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection mailed 6/11/2021. Therefore, each and every claim objection previously set forth is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 10/20/2021, with respect to the rejection(s) of claim(s) 11-13 under 35 U.S.C. 103 by Butler et al. (US 2015/0238699) and Horstman et al. (US 5,851,079) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chuvashova et al. (US 2019/0192781).
Claim Objections
Claims 1, 12, and 17 are objected to because of the following informalities:  
Claim 1, line 18 recites “the plurality ledges”. The Examiner suggests amending this to recite “the plurality of ledges” as the word “of” has erroneously been left out of the claim language.
Claim 12, line 3 recites “which surfaces areas” (bolded for emphasis). The Examiner suggests amending this to recite “[which surfaces] wherein the surface areas” as claim 12, line 2 recites “surface areas”. Therefore, the current claim language of “surfaces areas” is incorrectly plural and should be amended to recite “wherein the surface areas”.  
Claim 17, line 5 recites “which driver”. The Examiner suggests amending this to recite “wherein the driver” as the claim language of “driver” has been recited in claim 17, line 4 and would therefore necessitate the need for the word “the” before the word “driver”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 8 recites “by displacing it in a longitudinal direction” (bolded for emphasis). It is unclear to the Examiner if the term “it” is referring to the plunger rod, the stopper, both the plunger rod and the stopper, or a separate part altogether. For the purpose of Examination, the claim language of “it” will be interpreted as “by displacing the plunger rod in a longitudinal direction”.
Claim 11, last line recites “after said operation for delivering a dose” (bolded for emphasis). There is insufficient antecedent basis for this claim limitation within the claim. For the purpose of examination, the limitation “after said operation for delivering a dose” will be interpreted as “after an operation for delivering a dose”.
Claim 14, line 3 recites “after operation for delivering a dose medicament” (bolded for emphasis). It is unclear to the Examiner if this operation is the same operation as claimed within claim 11, last line as claim 14, line 3 states “after operation for delivering a dose medicament” (bolded for emphasis) while claim 11, last line states “said operation for delivering a dose” (bolded for emphasis). There are two possible corrections that can be made to overcome this rejection. The first option being to amend claim 11, last line to recite “an operation for delivering a dose medicament” (bolded for emphasis) and amending claim 14, line 3 to recite “the operation for delivering a dose medicament”. The second option being to amend claim 1, last line to recite “an operation for delivering a dose” and claim 14, line 3 to recite “the operation for delivering a dose .
Claim 17, line 3 recites “during operation of said actuator” (bolded for emphasis). This claim limitation lacks antecedent basis within the claim. For the purpose of examination, the an operation of said actuator”.
Claim 18, lines 2-3 recites “slanting surfaces arranged on both a distal end of the driver” (bolded for emphasis). Page 7, line 1-2 recites “The proximal end of the driver 52 is provided with ramped slanted surfaces 56”. Therefore, the specification and the claims conflict with regards to where the slanting surfaces are located. However, based on the Figures it would appear that the slanting surfaces are arranged on a proximal end of the driver. Therefore for the purposes of examination, the limitation “slanting surfaces arranged on both a distal end of the driver” will be interpreted as “slanting surfaces arranged on both a proximal  end of the driver”.
Claims 12-13, and 15-16 are rejected under 35 U.S.C. 112(b) as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuvashova et al. (US 2019/0192781; hereinafter “Chuvashova”).
With regards to claim 11, Chuvashova discloses (Figs. 1-23) a medicament delivery device  (See [0041] “medicament delivery device”) comprising: 
a housing (10, 12), 

an actuation mechanism (40 and [0043]) arranged inside said housing (See Fig. 5, which shows components of the actuation mechanism arranged inside the housing), where the actuation mechanism comprises: 
a plunger rod (42) arranged to act on a stopper (18) of a medicament container (16) (See Abstract “a plunger rod arranged to act on a stopper of a medicament container”); 
an actuator (84) arranged slidable and connected to the plunger rod for acting on the stopper when said actuator is operated by displacing it in a longitudinal direction of the actuation mechanism (See Abstract “an actuator arranged slidable and connected to the plunger rod for acting on the stopper when said actuator is operated by displacing it in a longitudinal direction of the actuation mechanism”), where the actuator comprises an outside surface defined by a plurality of ledges (90I-90VII, 94, 96) (See [0045] “The actuator 84 is further arranged with a number of sets of ledges 90 on its outer surface”); and 
an activator (104) rotatable arranged for activating said actuation mechanism (See [0048] “allowing rotation of the activator 104”) and for setting a dose (See abstract “An activator for activing the actuation mechanism and for setting a dose”); 
wherein the activator comprises a generally tubular activator sleeve (148) having an outside surface threadedly engaged with the stop ring such that rotation of the activator causes the stop ring to move axially relative to the housing (See [0051]  “The activator sleeve 148 is further arranged with a spirally extending groove 152 on its outer surface, Fig. 10….The groove 152 is intended to interact with at least one ledge 156 arranged on an inner surface of a stop ring 
wherein a first audio generating mechanism (94, 150) comprises audio generating elements (94) and said protrusions (150) on the inner surface of the activator sleeve, where the protrusions flex radially outward when cooperating with said audio generating elements and then flexes back inward for generating an audible signal after said operation for delivering a dose (See [0050] Adjacent the protrusions 150, cut-outs 151 are provided, enabling some flexing in the radial direction of the protrusions 150” and [0061] “The passing of the ledge 94 of the protrusions 150 is facilitated by the flex obtained by the cut-outs 151”) (As the protrusions 150 pass the ledge 94 an audible signal or a click would be generated due to the flexing inwardly caused by the cut-outs 151).
With regards to claim 12, Chuvashova discloses the claimed invention of claim 11, and Chuvashova further discloses (Figs. 1-23) that said first audio generating mechanism (94, 150) comprises surface areas (92) on which said protrusions (150) slide during rotation of said activator sleeve (148), which surfaces areas are arranged with distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) causing sudden impact of said protrusions (See [0046] “An IV and the sixth section 90VI is arranged as a wedge-shaped ramp 92 having a distally directed ledge 94. The sets of ledges are repeated two times around the circumference of the actuator 84.” Also see [0061] “The passing of the ledge 94 by the protrusions 150 is facilitated by the flex obtained by the cut-outs 151.”) (Since the protrusions 150 pass the ledge 94 and flex inwardly after passing the ledge due to the cut-outs 151 an audible signal or click would be created due to the sudden impact of the protrusions against the ramp 92.).
With regards to claim 13, Chuvashova discloses the claimed invention of claim 12, and Chuvashova further discloses (Figs. 1-23) that said surface areas (92) are slanted and terminate in the distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) (See [0046] “a wedge-shaped ramp 92” which is shown in Fig. 8a. Based on the disclosure and Fig. 8a it can be determined that the surface areas 92 are slanted and terminate in the distally directed ledge 94.).
With regards to claim 14, Chuvashova discloses the claimed invention of claim 13, and Chuvashova further discloses (Figs. 1-23) that the distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) also functions as locking elements so as to lock said actuator (84) after operation for delivering a dose medicament (See [0013] “The actuator is locked after dose delivery and this may be performed in that the actuator is arranged with locking elements arranged to cooperate with the protrusions of the activator sleeve such as to lock the actuator after operation for delivering a dose of medicament. The locking elements may also comprise ramped or wedge-shaped sections on which the protrusions of the activator sleeve may slide before coming in contact with the generally transversal ledges”).
With regards to claim 15, Chuvashova discloses the claimed invention of claim 14, and Chuvashova further discloses (Figs. 1-23) that said actuator (84) is arranged with inclined ledges I, 90III, and 90IV) of the plurality of ledges (90I-90VII, 94, 96) cooperating with said protrusions (150), which inclined ledges of the plurality of ledges are arranged inclined in relation to a longitudinal axis (See Fig. 8a which shows the inclined ledges 90I, 90III, and 90IV arranged inclined in relation to a longitudinal axis extending along the actuator).
With regards to claim 16, Chuvashova discloses the claimed invention of claim 15, and Chuvashova further discloses (Figs. 1-23) the distally directed ledges (94) of the plurality of ledges (90I-90VII, 94, 96) are interconnected with the inclined ledges (90I, 90III, and 90IV) of the plurality of ledges such that turning of said activator sleeve (148) moves said protrusions from a locking position to a release position of said actuator (See [0014] “the transversal ledges may be interconnected with the inclined ledges such that turning of the activator sleeve moves the protrusions from a locking position to a release position of the actuator.” and [0052] “The actuator 84 is locked in that position by the protrusions 150 of the activator sleeve 148 being in contact with the distal surface of the ledge 90VII of the actuator, FIG. 11”.) (The release position is when the protrusions are not in contact with the ledge 90VII.).
With regards to claim 17, Chuvashova discloses the claimed invention of claim 11, and Chuvashova further discloses (Figs. 1-23) that the medicament delivery device further comprises a toggle sleeve (70) operably arranged between said actuator (84) and said plunger rod (42) for urging the plunger rod in a proximal direction during operation of said actuator (See [0015] “a toggle sleeve operably arranged between the actuator and the plunger rod for urging the plunger rod in a proximal direction during operation of the actuator.”, see [0045] “Coaxial with and outside of the toggle sleeve 70 is a generally tubular actuator 84”, and see Fig. 18-19 which shows the plunger rod 42 being inside the toggle sleeve 70), wherein said plunger rod is arranged with threads (44), a driver (52) non-rotatably connected to said plunger rod (See [0015] “a driver I with an inclination alpha. The first section 66I is then interrupted by a second section 66II with a very steep inclination beta and in an opposite direction as the first section 66I.), causing a rotation of said driver and said plunger rod when said actuator and said toggle sleeve are moved in the proximal direction (See [0060]), further comprising a second audio generating mechanism comprising audio generating elements (56, 58, 60, and 62) arranged between said driver and a component (32) fixed in relation to said housing (10, 12) (See [0043] “The proximal end of the driver 52 is provided with ramped surfaces 56 that end in ledges 58, which ledges 58 interact with ledges 60 on ramped surfaces 62 on a distally directed surface of the end wall 32 of the distal housing part 10 surrounding the threaded central passage 48.”) (The ramped surfaces 56 of the driver 52 slide on the ramped surfaces 62, the ramped surfaces 56 come to the ledges 58 and 60 causing a sudden movement of the proximal direction of the driver, which creates an audible signal as the ramped surfaces 56 and 62 hit each other.).
With regards to claim 18, Chuvashova discloses the claimed invention of claim 17, and Chuvashova further discloses wherein said second audio generating elements (56, 58, 60, and 62) comprises slanting surfaces (56, 62) arranged both on a distal end (See at 56 in Fig. 6; note that a distal end is being interpreted as a proximal end see 35 U.S.C. 112b rejection made above) of the driver (52) and on an end wall (32) of the housing (10, 12), where engagement and relative 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783